Title: To George Washington from Timothy Pickering, 1 March 1797
From: Pickering, Timothy
To: Washington, George


                        
                            Department of State March 1. 1797.
                        
                        The Secretary of States has the honor to lay before the President of the United
                            States the opinion of the Attorney General, that a secretary may be allowed to a Minister
                            Resident, or Chargé des Affaires.
                        
                        The Secretary has considered the situation of our affairs with the Barbary
                            powers, & particularly with Algiers, and the necessity of a consul to reside there.
                            That altho’ Mr Barlow desires to be relieved, that he may return to his former pursuits, yet
                            as he has in fact assumed, by Colo. Humphreys’ advice & appointment, the office of
                            Consul or Consul General for Algiers, and as the enquiries of the Secretary have discovered
                            no fit character for the office, he submits his opinion of the expediency of a formal
                            appointment of Mr Barlow as Consul General for the Kingdoms or
                            Regences of Algiers, Tunis & Tripoli. The seal he has procured is that of Consul
                            General; and it appears to the Secretary that there should be on that coast a person of much
                            respectability who should have the superintendency of the Consuls at Tunis &
                            Tripoli; whose conduct, especially in money matters, may be controuled by a superiour
                            character resident at Algiers; and one such character it is hoped
                            may eventually be found. Mr Barlow does not consider it indispensably necessary that the
                            character of Consul General which he has assumed, should be sanctioned by a formal
                            appointment: yet the appointment now appears necessary, to enable the President to make
                            another appointment in the recess; seeing Mr Barlow intends to leave Algiers as soon as our
                            affairs will admit of it.
                        James Simpson, late Consul at Gibraltar, a man very respectable, having been
                            appointed Consul of the U.S. for Morocco, the Secretary requested him to mention the name of
                            a gentleman whom he could recommend for his successor at Gibraltar. He has warmly
                            recommended John Gavino, who has resided there a number of years,
                            and is well acquainted with the business of that part of the world, and its relations with
                            America.
                        On the recommendation of the Secretary of War, of Mr Frederick Folger late of Baltimore, as a fit person for consul at Aux Cayes, in St
                            Domingo, where he resided, the Secretary of State wrote him a letter the 10th August last,
                            desiring him to render any aid in his power to American Citizens who should visit that port.
                            He has since written to the secretary a number of letters, manifesting his attention
                            & good sense; and he now wishes the consular appointment. The Secretary is satisfied
                            of his abilities & attention, & the recommendation of him as a good
                            character, by Mr McHenry, induces the Secretary to mention him to the President as proper to
                            be appointed Consul of the U. States for Aux Cayes & ports adjacent in the Island of
                            St Domingo.
                        
                        The only remaining appointment recollected by the Secretary as proper to be
                            immediately made, is that of an Agent to reside in Great Britain, for the relief and
                            protection of American seamen, in the room of Mr Trumbull declined. The Secretary hopes to
                            be able to present a name to the President to-morrow morning, for this office, if the
                            President should not in the mean time have designated any one for it.
                        
                            Timothy Pickering.
                            
                        
                    